Citation Nr: 0740313	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in October 2007; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim, explained to her who was responsible 
for submitting such evidence, and developed all available 
evidence necessary for an equitable disposition of the claim. 

2. The veteran died in November 2003; the immediate cause of 
death was cardiac arrest due to coronary disease due to 
chronic heart failure, due to diabetes with renal failure 
contributing to death, but not resulting in the underlying 
cause of death. 

3. At the time of the veteran's death he was in receipt of VA 
benefits based on an award of non-service connected pension; 
service connection was not in effect for any disability.

4.  The veteran is not presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

5.  Diabetes may not be presumed to have been related to 
herbicide exposure in service. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor was it incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the appellant was 
provided with a VCAA notification letter in February 2004, 
prior to the initial unfavorable AOJ decision issued in April 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
February 2004 informed the appellant of the type of evidence 
necessary to establish service connection for the cause of 
the veteran's death; how VA would assist her in developing 
the claim; and her and VA's obligations in providing such 
evidence for consideration.  However, the Board observes that 
the notice did not inform the appellant of the "fourth 
element," i.e., to provide any evidence in her possession 
that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2004 
notice informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted, to include a specific request for evidence that 
the veteran served in Vietnam.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
she should submit any relevant evidence during the 
development of the claim.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the appellant.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither the VCAA letter nor any 
subsequent communication from the AOJ to the appellant 
advised her of the evidence necessary to establish 
entitlement to a disability rating or an effective date for 
the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  When the issue is service connection for cause of 
death, disability ratings are not assigned; and, as the Board 
concludes herein that the preponderance of the evidence is 
against the appellant's claim, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  In the present case, the February 2004 letter 
informed the appellant of the evidence necessary to support a 
claim for DIC benefits, but it did not inform her of the 
conditions for which the veteran was service-connected or of 
the evidence to support a claim for benefits based on a 
nonservice-connected disorder.  However, the Board observes 
that the veteran was not service-connected for any disability 
at the time of death.  Further, with regard to the claimant's 
assertion that the veteran's diabetes was the result of Agent 
Orange exposure, the Board observes that the notice 
specifically requested the appellant to submit evidence 
showing that the veteran served in the Republic of Vietnam.  
The Board's determination herein that service connection for 
the cause of the veteran's death is not warranted has 
rendered moot questions regarding any other deficiencies of 
the notice under Hupp, supra. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the appellant would be of no benefit. 

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The veteran's 
service medical records, service personnel records, and VA 
treatment records were reviewed by both the AOJ and the Board 
in connection with adjudication of the appellant's claim.  
Additionally, the Board observes that efforts were made to 
obtain the morning reports of the 57th Ordnance Company for 
the period of April 7, 1966 to November 16, 1966 from the 
National Personnel Records Center (NPRC).  However, NPRC 
responded that it needed the complete organization and a 90-
day window.  In January 2007, the appellant was asked for 
further information with regard to dates the veteran was in 
Vietnam.  No response was received.  The law provides that 
while VA is obligated to assist a claimant in the development 
of a claim, there is no duty on VA to prove the claim.  As 
the Court stated in Wood v. Derwinski, "[t]he duty to assist 
is not always a one-way street.  If a[n appellant] wishes 
help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  1 Vet. 
App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to make further attempts to obtain these records when the 
appellant has not provided VA with the necessary information 
to narrow the request.  As such, the Board finds that VA has 
satisfied its duty to assist the veteran in attempting to 
obtain available relevant records.

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the claim 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the appellant in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the appellant at every stage in this case.  Therefore, she 
will not be prejudiced by the Board proceeding to the merits 
of the claim.

II. Analysis

At the time of the veteran's death he was in receipt of non-
service connected pension.  He was not in receipt of service-
connected benefits for any disability, to include diabetes.  
The appellant contends that the veteran's diabetes, which 
contributed to his death, was the result of exposure to 
herbicides when he served TDY in Vietnam.  Therefore, she 
contends that service connection for cause of the veteran's 
death is warranted.  The Board observes that the appellant 
does not allege that the veteran's diabetes was related to 
service on a direct basis or that a presumption applies due 
to a diagnosis of diabetes within one year of discharge from 
service.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 
  
In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

As reported on the veteran's death certificate, he died in 
November 2003 of cardiac arrest due to coronary disease due 
to chronic heart failure, due to diabetes with renal failure 
contributing to death, but not resulting in the underlying 
cause of death.  

The only evidence of record that reports a diagnosis of 
diabetes is the veteran's death certificate.  VA treatment 
records dated from October 1989 to April 1991 are associated 
with the claims file, but these records do not note any 
complaints, diagnoses, or treatment referable to diabetes.  
The Board observes, however, that there is no time limit on 
diagnosis of a particular disorder for which service 
connection is sought when the presumption of service 
connection is based on herbicide exposure.  

Even so, the Board notes that the veteran's service personnel 
records reflect that he served in Thailand from February 17, 
1966 to April 7, 1967.  There is no evidence within his 
service personnel or medical records to show that the veteran 
at any time set foot in the Republic of Vietnam.  The Board 
observes that an October 1989 VA treatment record reports 
that he indicated that he served in Thailand and TDY in 
Vietnam, and the Board acknowledges the appellant's 
statements of the same.  However, as discussed above, 
requests from NPRC for morning reports that may have provided 
additional evidence with regard to any TDY assignments the 
veteran had in Vietnam yielded no results.  Without 
verification of such service, the veteran is not presumed to 
have been exposed to herbicides coincident with service in 
the Republic of Vietnam.  Therefore, he cannot be presumed to 
have developed diabetes as a result of herbicide exposure.  
As service connection cannot be granted for the veteran's 
diabetes, there is no basis upon which to grant service 
connection for the cause of the veteran's death.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


